Citation Nr: 1123849	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-45 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied service connection claim for impotence.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to an increased disability rating for a service-connected lower back disorder, currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased disability rating for a service-connected right ankle disorder, currently evaluated as 40 percent disabling.  

6.  Entitlement to an increased disability rating for a service-connected right knee disorder, currently evaluated as 10 percent disabling.  



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1978 to December 1983.                 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.      


FINDINGS OF FACT

1.  The RO denied the Veteran's service connection claim for impotence in an unappealed April 2005 rating decision. 

2.  The RO denied the Veteran's claim to reopen his service connection claim for impotence in the December 2007 rating decision on appeal.    

3.  The record contains new and material evidence pertaining to the Veteran's claim for service connection for impotence.    

4.  The evidence of record preponderates against the Veteran's claim that his impotence is related to a service-connected disorder.  

5.  The record does not indicate that the Veteran has a hearing loss disability under VA guidelines.  

6.  The preponderance of the evidence of record indicates that the Veteran's right shoulder disorder is not related to service or to a service-connected disorder.  

7.  The evidence of record does not indicate that the Veteran has forward flexion limited to 30 degrees, or that he experiences incapacitating episodes.  

8.  The Veteran has been awarded the maximum schedular rating for his right ankle disorder.  
   
9.  The evidence of record does not indicate that the Veteran has compensable limitation of motion in his right knee.  


CONCLUSIONS OF LAW

1.  An April 2005 rating decision that denied the Veteran's service connection claim for impotence is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

2.  New and material evidence has been received to reopen the Veteran's claim of service connection for impotence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Impotence was not incurred in or aggravated by active service, and is not related to a service-connected disorder.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

4.  A hearing loss disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  

5.  A right shoulder disorder was not incurred in or aggravated by active service, and is not related to a service-connected disorder.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

6.  The criteria for a rating in excess of 20 percent, for the Veteran's service-connected lower back disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.71a (2010).  

7.  The criteria for a rating in excess of 40 percent, for the Veteran's service-connected right ankle disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.71a (2010).  

8.  The criteria for a rating in excess of 10 percent, for the Veteran's service-connected right knee disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.71a (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with three notification letters dated between September 2007 and August 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed the Veteran of the legal requirements in his appeal, and of the evidence necessary to substantiate his claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006); Bernard v. Brown, 4 Vet. App. 384 (1994).  VA advised the Veteran of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his appeal.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  The Veteran was provided with notification prior to the adverse rating decisions on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  And the RO readjudicated the Veteran's claims in the November 2009 statements of the case (SOCs).  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

The VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the RO provided the Veteran with multiple VA compensation examinations.  

The Board notes that adjudication of the issues has been made significantly more difficult by the Veteran's failure to report for the VA examinations scheduled in April 2008 and January 2009.  According to 38 C.F.R. § 3.655, in an original compensation claim, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be rated based on the evidence of record.  By contrast, in a claim for increased rating, the claim shall be denied when a claimant fails to report for a VA medical examination.  See 38 C.F.R. § 3.655.  The Board will address this circumstance further below.  See 38 U.S.C.A. § 5107(a) (claimant has responsibility to present and support a claim for VA benefits); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist in development of a claim is not "a one way street").

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.  

II.  The Claim to Reopen the Claim for Service Connection

In October 2004, the Veteran filed an original claim for service connection for impotence.  He asserted that such a disorder was secondary to a service-connected back disorder.  In April 2005, the RO denied the Veteran's claim.  As the Veteran did not appeal that decision, that decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).  In June 2007, the Veteran filed a claim to reopen his claim for service connection.  In the December 2007 rating decision on appeal, the RO denied his claim.  For the reasons set forth below, the Board disagrees with that decision.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the final rating decision in April 2005 that denied the Veteran's service connection claim for impotence.          

According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant.  38 C.F.R. § 3.156(a).  

Again, the RO denied the Veteran's claim in the final April 2005 rating decision.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that rating decision with the evidence of record received since that decision.  

	Evidence of Record Considered in the April 2005 Rating Decision

The relevant evidence of record in April 2005 consisted of service treatment records which are negative for a sexual dysfunction, the Veteran's statements that impotence relates to a lower back disorder service connected in May 2004, VA treatment records and reports dated from February 1984 which began indicating erectile dysfunction (ED) in November 1998, and a March 2005 VA compensation examination report in which the examiner found the Veteran's impotence likely unrelated to his service-connected lower back disorder.  Based on this evidence, the RO denied the Veteran's claim in April 2005.  38 C.F.R. §§ 3.303, 3.310.  Again, that decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the April 2005 Final Rating Decision

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final April 2005 rating decision.  Since that decision, the relevant information added to the record consists of statements from the Veteran's representative indicating that the Veteran's sexual dysfunction is secondary to a psychiatric disorder, VA treatment records dated until October 2009, which note ED, an October 2007 VA compensation examination report addressing the Veteran's theory that his impotence is related to his lower back disorder, and a finding noted in a March 2008 rating decision that the Veteran's posttraumatic stress disorder (PTSD) is connected to service.    

The evidence of record since April 2005 is new evidence in the claims file.  It has been included in the claims file since that final rating decision.  The Board finds that certain of this evidence is material evidence as well.  In particular, the Board finds material the RO's March 2008 finding (based on an October 2007 VA medical opinion) that PTSD is service connected.  That finding provides the condition precedent to the Veteran's theory of recovery here, that his problem is related to a service-connected psychiatric disorder.  See 38 C.F.R. § 3.310.  This evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  As such, the evidence is new and material evidence.  38 C.F.R. § 3.156.  A reopening of the Veteran's service connection claim for impotence is therefore warranted.  

Having reopened the Veteran's service connection claim, the next question is whether the Board is permitted to conduct a de novo review at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, the Board must determine whether the veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the veteran is prejudiced thereby).  

After a review of the medical evidence of record, the Board finds that deciding this claim now would be an appropriate course of action.  The RO has attempted to fully develop the record for the issue here.  But the Veteran's failure to report for a scheduled examination frustrated that attempt.  The Board notes a memorandum of record dated in December 2009 in which RO personnel noted that the issue here - whether the Veteran's impotence relates to PTSD - should be addressed in the examination for which the Veteran failed to report.  As such, this issue will be decided here.  See 38 C.F.R. § 3.655.    

III.  The Merits to the Claims for Service Connection

In addition to his claim for impotence, the Veteran claims service connection for a right shoulder disorder and for bilateral hearing loss.  The RO denied these claims in the rating decisions on appeal.  For the reasons set forth below, the Board agrees with those decisions.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  Certain disorders, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection under 38 C.F.R. § 3.303 will be granted where the record demonstrates (1) medical evidence of a current disability, (2) medical -evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board also notes that service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

The Board will address the Veteran's claims separately below.

	Impotence

As indicated earlier, the Veteran's service treatment records are negative for sexual dysfunction, and the earliest evidence of record that the Veteran had ED is found in November 1998 VA treatment records, dated over 14 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be construed as evidence against a claim of service connection).  The Board also notes that the Veteran has never asserted direct service connection for impotence, and the record contains no medical evidence asserting such.  38 C.F.R. § 3.303.  As such, the record lacks evidence showing that the Veteran incurred impotence during service, within the first year of discharge from service, or manifested a continuity of symptomatology indicative of impotence in the first several years following discharge from service in 1983.  Based on this evidence, the Board finds that the preponderance of the evidence indicates that the Veteran did not incur impotence during service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.

In assessing whether service connection would be warranted on a secondary basis, the Board notes that no medical evidence of record provides a medical nexus between the Veteran's impotence and a service-connected disorder.  

Initially, the Veteran asserted that his low back disorder related to his impotence.  Later, his attorney asserted on his behalf that a psychiatric disorder (later service connected) related to his impotence.    

The Board notes that lay evidence may be used to diagnose a medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence may be used to diagnose a condition when "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional").  Moreover, lay testimony can be considered competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

But the Board also notes that a layperson is not competent to prove matters requiring medical knowledge, such as etiology of a condition or nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The particular question at issue in this matter is one that is medical in nature - is an internal pathology in the Veteran's genitourinary system caused by or aggravated by another internal pathology located in the lower back, or in the psyche.  As the internal nature of these disorders precludes lay observation by the Veteran, the Board finds his assertions, and those made on his behalf, to be of no probative value.  He is simply not competent to provide evidence that requires medical knowledge.  

Certain medical evidence of record addresses the initial claim regarding the lower back relationship to impotence.  A March 2005 VA compensation examination investigated this issue.  The examiner indicated a review of the claims file.  The examiner clearly stated that the Veteran's "erectile dysfunction, partial, less likely than not caused by his back condition."  And the examiner supported his opinion by indicating that the Veteran's lower back disorder was not serious.  He indicated that the Veteran's "subjective complaints of chronic low back pain" were "seemingly out of proportion to radiographic evidence."  The examiner also indicated that "[n]eurological examination was within normal limits."  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In sum, the medical evidence of record preponderates against the Veteran's lay assertion that his impotence is related to his lower back disorder.  

The Board notes that no medical evidence of record addresses the issue of whether impotence relates to the psychiatric disorder.  Despite the RO's efforts, this particular theory of entitlement has not been addressed by a medical professional.  Again, the Veteran failed to appear for a scheduled examination that intended to inquire into that theory of entitlement.  38 C.F.R. § 3.655.  

In sum, the evidence of record preponderates against the Veteran's service connection claim for impotence.  

	Bilateral Hearing Loss

In assessing the Veteran's service connection claim for hearing loss , the Board must first determine whether the Veteran has a hearing disability under VA regulations.  Hearing disabilities are determined for VA purposes using criteria provided under 38 C.F.R. § 3.385 (2010).  Thereunder, a hearing disability will be determined where any of the following threshold measures has been found: where the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; where the auditory threshold for at least three of the frequencies is 26 decibels or greater; or where speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

In this matter, the record indicates that the Veteran may have experienced acoustic trauma during service.  In lay statements of record, the Veteran himself indicated that he experienced acoustic trauma during service.  The Board finds his statements of probative value as they concern matters capable of lay observation.  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  See Barr, supra.  Moreover, the RO granted service connection for tinnitus, based on the evidence of record of in-service acoustic trauma.  

A finding of service connection for hearing loss is unwarranted here, however.  The only medical evidence of record assessing the Veteran's hearing under 38 C.F.R. § 3.385 does not detail a hearing loss disorder under VA guidelines.  In the September 2007 VA compensation audiology examination report of record, all auditory thresholds are noted as below 20 decibels.  Moreover, the examiner indicated "[t]oo unreliable to score" for the Veteran's speech recognition scores.  In explaining this finding, the examiner stated that the Veteran gave "atypical responses" during the examination.  

The RO attempted to assess the Veteran's hearing in a second audiology examination scheduled for January 2009.  But as indicated earlier, the Veteran failed to report to that examination.  See 38 C.F.R. § 3.655.  

As the evidence of record does not demonstrate a current hearing loss disorder under 38 C.F.R. § 3.385, service connection is unwarranted for a hearing loss disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . In the absence of proof of a present disability there can be no valid claim.").

In sum, the evidence of record preponderates against the Veteran's service connection claim for hearing loss.    

	Right Shoulder Disorder 

The Veteran maintains that he developed a right shoulder disorder due to service-connected right knee, right ankle, and lower back disorders.  Moreover, his representative indicated in November 2009 an interest in claiming direct service connection for the shoulder disorder as well.  

The evidence of record indicates that the Veteran has a current right shoulder disorder.  An April 2008 private orthopedic examination report included in the record with the Veteran's Social Security Administration (SSA) records notes a diagnosis of bilateral osteoarthritis in the shoulders. 

In assessing whether service connection would be warranted on a direct basis, the Board notes that service medical records show no complaints, treatment, or diagnoses for a shoulder disorder.  The Veteran's separation reports of medical examination and history do not indicate a shoulder disorder.  VA treatment records dated through the 1990s and late 2000s do not reflect complaints, diagnoses or treatment for a shoulder disorder.  Multiple orthopedic examination reports of record dated between February 1984 and April 2008 do not note a shoulder disorder.  Indeed, the earliest medical evidence of record of a shoulder disorder is noted in the private April 2008 report, dated 24 years following the Veteran's discharge from service in 1983.  See Maxson, supra.  And the record contains no medical nexus evidence connecting a shoulder disorder to service.  The Board notes again that the Veteran did not appear for an April 2008 VA compensation examination that was scheduled to assess this and other orthopedic disorders.  See 38 C.F.R. § 3.655.  

As such, the record lacks evidence showing that the Veteran incurred a shoulder disorder during service, incurred a shoulder disorder within the first year of discharge from service, or manifested a continuity of symptomatology indicative of a shoulder disorder in the first several years following discharge from service in 1983.  Based on this evidence, the Board finds that the preponderance of the evidence indicates that the Veteran did not incur a shoulder disorder during service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.

In assessing whether service connection would be warranted on a secondary basis, the Board notes that no medical evidence of record provides a medical nexus between the Veteran's service-connected orthopedic disorders and his right shoulder disorder.  Again, the examination for which he failed to appear in April 2008 may have clarified this issue further.  See 38 C.F.R. § 3.655.

In his original claim in January 2008, the Veteran indicated that a right shoulder disorder was "possibly secondary to my service-connected right ankle and right knee condition."  See Jandreau and Barr, both supra. But the Board again notes that the Veteran is not competent to prove matters requiring medical knowledge.  See Espiritu, supra.    

In this matter, the particular question at issue is one that is medical in nature - is an internal pathology in the Veteran's upper body caused by or aggravated by another internal pathology located in the lower extremities.  As the internal nature of these disorders precludes lay observation by the Veteran, the Board finds his statement of possibility regarding medical nexus to be of no probative value.  He is simply not competent to provide evidence that requires medical knowledge.  As such, the evidence of record preponderates against the Veteran's service connection claim for a shoulder disorder.  

In sum, the evidence of record preponderates against the Veteran's claims to service connection for impotence, hearing loss, and a right shoulder disorder.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  The Merits to the Claims for Increased Rating

The Veteran claims increased ratings for service-connected ankle, knee, and lower back disorders.  However, as indicated earlier, he failed to report for a VA examination scheduled in April 2008.  The notice of record states that that examination would have assessed the Veteran's joint and spine claims.  As such, the Board is directed to deny the Veteran's claims under 38 C.F.R. § 3.655.  

Irrespective of the Veteran's failure to report, and the guidance under the code to deny his claims, the Board has considered addressing the claims based on other evidence of record.  The record contains VA treatment records dated until October 2009, and contains relevant medical records from the SSA.  The record also contains an October 2007 compensation examination report which notes the Veteran's service-connected ankle, knee, and back disorders.  However, it appears that that examination was conducted to inquire into several other claims not currently on appeal.  Also, that report was included in the record prior to the date on which the Veteran filed his claims for increased rating in January 2008.  Moreover, that report does not provide clear detail regarding the range of motion measurements in the Veteran's ankle, knee, and back.  It is therefore of limited use as a source to rate the Veteran's service-connected disabilities under the code.  38 C.F.R. § 4.1.    

Hence, the Board must deny the Veteran's claims for increased rating here because he failed to report to scheduled examinations that would have assessed the state of his disabilities.  38 C.F.R. § 3.655.  Nevertheless, the Board will detail why, even in the event it were authorized to assess these claims, an increased rating would not be authorized here.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  .   

The Board will address the Veteran's disabilities separately below.  

	Lower Back 

During the period of appeal the Veteran has been rated as 20 percent disabled for his back disorder.  

Disabilities of the back are rated under the General Rating Formula for Diseases and Injuries of the Spine of 38 C.F.R. § 4.71a.  Under this provision, ratings of 10, 20, 30, 40, 50, 60, and 100 percent are authorized for such disorders as vertebra fracture and residuals, ankylosis, limitation of motion, and intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a.  There is no evidence of record, or claims, for vertebra fracture and ankylosis.  The record does however indicate limitation of motion associated with the spine disorder.  And the Veteran claims to experience IVDS.  Therefore, the Board will address those criteria under the rating code that apply to these aspects of his disorder.    

As the Veteran has already been assigned a rating of 20 percent during the appeal period, the Board will limit its increased rating analysis to those relevant provisions of the Rating Schedule that provide for higher disability evaluations pertaining to limitation of motion and IVDS (i.e., 40 and 60 percent evaluations).  

With regard to limitation of motion, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  With regard to IVDS, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

The Board has reviewed the relevant medical evidence here - the October 2007 VA report, the SSA records and reports, and the VA treatment records - and finds no evidence indicating forward flexion limited to 30 degrees, or that the Veteran experiences incapacitating episodes of any duration.  Indeed, the private April 2008 orthopedic report noted forward flexion of 70 degrees, and characterized the Veteran's disability as a low back strain, without noting any radicular symptoms.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  

As such, an increased rating would have been unwarranted for the Veteran's lower back disorder.  

	Right Ankle

During the period of appeal, the Veteran has been rated as 40 percent disabled for his ankle disorder.  

Ankle disorders are rated under DCs 5270 through 5274 of 38 C.F.R. § 4.71a.  Ratings of 10, 20, 30, and 40 percent are authorized for such disorders as ankylosis, limited motion, malunion, deformity, and astragalectomy.  The Veteran has been rated as 40 percent disabled for his service-connected right ankle disorder since February 2002, several years prior to the date of his claim for increase that is subject to this appeal.  As such, a higher rating would not have been authorized under DC 5270 through DC 5274.  

The Board notes that in rating the Veteran's ankle, the RO has relied on DC 5262.  This code addresses disorders of the leg, in particular impairment of the tibia and fibula.  Nevertheless, a rating increase would not have been warranted under this provision either because 40 percent is the maximum rating under DC 5262.  

	Right Knee

During the period of appeal, the Veteran has been rated as 10 percent disabled for his knee disorder.  

Disabilities of the knee are rated under Diagnostic Code (DC) 5256 through DC 5263 of 38 C.F.R. § 4.71a (2010).  Diagnostic Code 5256 addresses ankylosis of the knee.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 addresses the surgical removal of cartilage.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  And Diagnostic Code 5263 addresses genu recurvatum.

The Board also notes the relevance here of DCs 5010 and 5003 of 38 C.F.R. § 4.71a.  Diagnostic Code 5010 addresses traumatic arthritis.  This provision directs VA to consult DC 5003 for an appropriate rating.  Under DC 5003, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate DC for the specific joints involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

In this matter, the record indicates that the RO has rated the Veteran as 10 percent disabled for his right knee disorder, based on the evidence of arthritis in the right knee, and based on the evidence of non-compensable limitation of motion under DC 5260.  Again, as the Veteran did not appear for his scheduled VA examination, it is not possible to determine whether his range of motion has been limited recently.  Compensable evaluation under DC 5260 is found with flexion limited to 45 degrees.  The private April 2008 report indicates that the right knee has not been significantly limited.  That report indicates flexion of 120 degrees, and indicated normal muscle strength in the lower extremities.  Also, the report indicated no limitation of extension (compensable limitation under DC 5261 is found with extension limited to 10 degrees).  The Board notes moreover an August 2009 VA treatment record which indicates no limitation of motion in the lower extremities.  

Based on this evidence, an increased rating would have been unwarranted for the Veteran's right knee disorder.  

The Board has considered whether higher ratings would have been warranted due to the Veteran's complaints of pain and limitation.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  But an increase under this authority would have been unwarranted.  The Veteran has received the highest schedular rating for his ankle disorder.  And the recent evidence of record does not indicate what limitation, if any, can be attributed to functional loss in the Veteran's back and right knee.  








The Board notes that referral for an extraschedular rating would have been unwarranted in the present case as well.  Application of the regular schedular standards is found practicable in this matter.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).  


ORDER

1.  Entitlement to service connection for impotence is denied.    

2.  Entitlement to service connection for a right shoulder disorder is denied.    

3.  Entitlement to service connection for bilateral hearing loss is denied.   

4.  Entitlement to an increased disability rating for a service-connected right ankle disorder is denied.    

5.  Entitlement to an increased disability rating for a service-connected lower back disorder is denied.    

6.  Entitlement to an increased disability rating for a service-connected right knee disorder is denied.    



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


